UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – December 31, 2013 Item 1: Reports to Shareholders Annual Report | December 31, 2013 Vanguard Variable Insurance Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Market Perspective 1 Balanced Portfolio 2 Capital Growth Portfolio 24 Conservative Allocation Portfolio 36 Diversified Value Portfolio 45 Equity Income Portfolio 57 Equity Index Portfolio 71 Growth Portfolio 84 High Yield Bond Portfolio 98 International Portfolio 113 Mid-Cap Index Portfolio 130 Moderate Allocation Portfolio 142 Money Market Portfolio 151 REIT Index Portfolio 164 Short-Term Investment-Grade Portfolio 175 Small Company Growth Portfolio 208 Total Bond Market Index Portfolio 223 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 267 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Market Perspective Dear Planholder, Stock and bond markets moved in opposite directions in 2013. For the first time in 15 years, returns were positive for stocks and negative for bonds, as the U.S. stock market advanced for the fifth straight calendar year. International stocks and bonds fell short of their U.S. counterparts, although stocks abroad still managed double-digit results. The disparate performance of the two asset classes underscores the importance of balance and diversification. This report starts with a brief overview of the financial markets during the past year. In the pages that follow, you’ll find a review of the performance of your portfolio. Each portfolio in Vanguard Variable Insurance Fund can play a role in an investment program that includes a combination of stock, bond, and money market funds suitable for your own long-term goals and risk tolerance. In case you missed our November announcement, Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. Bob, who joined Vanguard in 1981, was one of the three original members of the Fixed Income Group. Over the years, he earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. We’re fortunate that Gregory Davis will become the head of the Fixed Income Group, and I couldn’t be more confident in his ability to lead its deep and talented team. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 14, 2014 Earnings, optimism, and stimulus all helped boost U.S. stocks For the 12 months ended December 31, U.S. stocks surged about 34% (as measured by the Russell 3000 Index), their best calendar-year finish since 1995. Corporations posted solid earnings and investors placed a higher premium on those earnings. The Federal Reserve’s stimulative bond-buying program supported stock markets, which slumped a bit in the summer when questions arose about the timing of the program’s unwinding. In December, the Fed ended the uncertainty by announcing that it would begin paring its purchases in January 2014. International stocks, in aggregate, returned about 15%. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, and their forecast for the bond market remains muted. While Joe readily acknowledges that such forecasts are accompanied by uncertainty, he wrote, “We believe a balanced and diversified, low-cost portfolio can remain a high-value proposition in the decade ahead.” (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Bond returns faltered in 2013 as the Fed’s phaseout loomed The broad U.S. taxable bond market returned –2.02%—its first negative calendar-year result since 1999 and its worst calendar-year performance since 1994—as the Fed’s plans for phasing out its bond-buying rattled investors. Municipal bonds returned –2.55%. The yield of the 10-year Treasury note closed at 2.97%, up from 1.76% at the close of December 2012. (Bond yields and prices move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.08%. Money market fund and savings account returns remained tiny as the Federal Reserve held short-term interest rates between 0% and 0.25%. Market Barometer Average Annual Total Returns Periods Ended December 31, 2013 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 33.11% 16.30% 18.59% Russell 2000 Index (Small-caps) 38.82 15.67 20.08 Russell 3000 Index (Broad U.S. market) 33.55 16.24 18.71 MSCI All Country World Index ex USA (International) 15.29 5.14 12.81 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) –2.02% 3.26% 4.44% Barclays Municipal Bond Index (Broad tax-exempt market) –2.55 4.83 5.89 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.06 0.09 CPI Consumer Price Index 1.50% 2.07% 2.08% 1 Vanguard ® Balanced Portfolio As stock prices surged and bond prices slipped, Vanguard Balanced Portfolio returned 19.88% in 2013, ahead of the 19.33% return of its benchmark index and the 19.19% average return of its peers. At year-end, the portfolio’s 30-day SEC yield stood at 2.18%, a bit below its level of a year earlier. Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Diverging stock and bond results highlight the wisdom of balance Stocks, constituting about two-thirds of the portfolio’s assets, powered its returns as the Standard & Poor’s 500 Index notched multiple record closing highs into late December. The portfolio’s stocks edged past the 32.39% return of its S&P 500 Index equity benchmark, boosted by the advisor’s choices among two of its largest sectors—financials and industrials. In contrast, the year was challenging for bonds; the seesawing broad U.S. bond market finished in negative territory for the first time since 1999. The portfolio’s fixed income holdings modestly outperformed the –1.99% return of its bond benchmark, the Barclays U.S. Credit A or Better Bond Index, thanks in part to favorable corporate bond selections. Overall, the Balanced Portfolio’s results highlight the benefits of balance and diversification, as stocks and bonds often—but not always—move in opposite directions. Over a volatile decade, results for the portfolio were superior For the decade, the Balanced Portfolio posted an average annual return of 8.15%, higher than that of its benchmark index (6.73%) and its peer-group average (5.87%). Both the equity and fixed income components outpaced their benchmarks, which is especially impressive given the extreme market volatility of the past ten years—a period that included the worst global recession since the Great Depression. This admirable track record is a credit to the experience and talent of the portfolio’s advisor, Wellington Management Company. The power of compounding can put time on your side You can’t control many aspects of investing success, overall market performance being the obvious example. But you can control how long you keep your investments, which allows you to harness the power of compounding—the snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin said, “Money makes money.” Suppose you put away $10,000 and earn 6% a year (this is hypothetical; actual returns would most likely be different and a lot less predictable). If you keep reinvesting the earnings, in ten years your investment will grow to about $18,000. But if you can invest that $10,000 for 30 years, your investment will grow to more than $57,000. Compounding can make a real difference in your account balance over time, particularly when combined with Vanguard’s low expense ratios—which allow you to keep more of the return on your investment. Total Returns Ten Years Ended December 31, 2013 Year Ended Average December 31, 2013 Annual Return Vanguard Balanced Portfolio 19.88% 8.15% Composite Stock/Bond Index 1 19.33 6.73 Variable Insurance Mixed-Asset Target Growth Funds Average 2 19.19 5.87 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.26% 0.44% 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. 3 The portfolio expense ratio shown is from the prospectus dated September 30, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the Balanced Portfolio’s expense ratio was 0.27% . The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. 2 Vanguard Balanced Portfolio Advisor’s Report The Balanced Portfolio returned 19.88% for the year ended December 31, 2013, ahead of the 19.33% return of its blended benchmark (a mix of 65% large-capitalization stocks and 35% high-quality corporate bonds) and the average return of peer funds. Both the stock and bond portions of the portfolio surpassed their respective benchmarks—the Standard & Poor’s 500 Index and the Barclays U.S. Credit A or Better Bond Index. The investment environment Stocks rose sharply during the year: The S&P 500 Index returned 32.39%. Favorable global liquidity dynamics and accommodative monetary policy from central banks boosted shares in the United States and many other developed markets. The bond market retreated, as low yields did not generate enough income to offset the declines in most fixed income security prices. The portfolio’s bond benchmark returned –1.99%, a result of rising interest rates. Our successes The equity portion of the portfolio slightly outpaced the S&P 500 Index. Stock selection was strongest within financials and also positive in consumer staples and industrials. The portfolio benefited from greater-than-market exposure to health care, one of the best-performing sectors. An underweight allocation to information technology, which lagged during the period, also boosted relative returns. Positions in shares of Prudential Financial, JPMorgan Chase, and Wells Fargo were among the best individual performers. A less-than-market-weight allocation to Apple was the top relative contributor. Other standouts included Cardinal Health, AT&T, and FedEx. Wells Fargo shares rose on better-than-expected earnings and the market’s positive outlook for bank results at a time of rising interest rates. In our view, the shares trade at an attractive normalized earnings multiple and should benefit from an improving economy, market share gains, and cost savings. Wells Fargo was the largest absolute contributor and the portfolio’s largest equity position at the close of the period. We believe that Prudential Financial has an attractive business mix in both its individual life-insurance segment and its asset management business, which benefited from strong inflows. The stock rallied on strong and improved quality of earnings, driven by rising stock markets and higher long-term interest rates. We continue to like Prudential; increasing the dividend appears to be a management priority, one that we expect to be underpinned by growing earnings and an increasing payout ratio. The stock of global pharmaceutical distributor Cardinal Health rebounded after it lost its Walgreens business to AmerisourceBergen in mid-March. Investors bid up shares after the firm posted a 25% year-over-year quarterly profit jump and raised its earnings forecast for 2014. Renewal of its CVS Caremark distribution contract reduced investors’ concerns that increasing industry competition would lead to pricing pressure. We expect Cardinal to gain longer-term from pharmaceutical demand growth driven by expanded insurance coverage stemming from the Affordable Care Act. Late in the year, Cardinal and CVS announced a joint venture that will become the largest buyer of generic drugs. We expect the deal to benefit shareholders of both firms. The portfolio’s fixed income portion also outperformed its benchmark. Its shorter duration bias helped relative returns as interest rates rose. Security selection was particularly strong in technology and in telecommunications, where we participated in the $49 billion record bond issuance by Verizon, which performed very well. We remain underweighted in AT&T bonds. Security selection in certain noncorporate credit sectors—including supranational, local agency, and local authority bonds—also aided relative performance. Our shortfalls In the equity portfolio, stock selection in the health care and energy sectors hurt relative performance. Individual detractors included Goldcorp, IBM, and universal bank Standard Chartered. Goldcorp, a senior gold producer with assets in North, Central, and South America, saw its shares plummet along with the sudden and steep drop in gold commodity prices. Fundamentals surprised us on the downside. Shares of IBM declined modestly. Slowing global growth and sluggish hardware sales led to a disappointing performance. Although we still view IBM as an attractive long-term investment and maintain a position, we have reduced our holdings. The portfolio’s positioning We continue to anticipate a moderately growing global economy. We are encouraged by recent data from Europe suggesting that perhaps the continent’s economy has stabilized. The U.S. economy is further improving, albeit at moderate growth rates, and should benefit from momentum in housing and auto sales and sustained growth in the oil shale industry. 3 Vanguard Balanced Portfolio It is worth noting that we do not see as much upside in the equity market today as we did a couple of years ago. We remain overweighted in the financial sector, particularly in large-cap U.S. banks. The strengthening housing market should support this group, and rising interest rates should aid longer-term profitability. We have also increased our exposure to insurance companies, many of which should also benefit from rising rates. We are focusing on high-quality financial institutions with solid balance sheets, strong management teams, and attractive valuations. We also are significantly overweighted in health care, where we are targeting stocks that offer stable cash flows and high yields and trade at attractive valuations. We favor large-cap biopharmaceutical stocks. We believe many of these companies have solid pipelines that are underappreciated by investors. The portfolio remains underweighted in information technology, consumer discretionary, and consumer staples. Many consumer staples stocks are at historically high valuations, and we are having a difficult time finding value. Apple accounts for a portion of our technology underweight, though we bought more shares during the year after initiating a small position. We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in those whose business fundamentals are poised to improve. As always, an above-average dividend is central to our stock selection process. We focus on identifying industries with favorable supply-and-demand dynamics and, ultimately, the best stocks in those industries. We are positioned in companies that should benefit from global growth over time, though we remain cautious about the near term. Bond prices may decline further depending on the pace and progression of the Fed’s tapering of its bond purchases. We closed the period with a shorter-than-benchmark duration posture to mitigate bond principal losses that are likely to result as rates rise. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP January 9, 2014 4 Vanguard Balanced Portfolio Portfolio Profile As of December 31, 2013 Total Portfolio Characteristics Yield 1 2.18% Turnover Rate 31% Expense Ratio 2 0.26% Short-Term Reserves 2.3% Total Portfolio Volatility Measures 3 Portfolio Versus Portfolio Versus Composite Index 4 Broad Index 5 R-Squared 0.98 0.95 Beta 1.00 0.63 Equity and Portfolio Characteristics Comparative Broad Portfolio Index 6 Index 5 Number of Stocks 102 500 3,653 Median Market Cap $87.3B $70.5B $43.1B Price/Earnings Ratio 17.4x 19.2x 20.7x Price/Book Ratio 2.3x 2.7x 2.7x Dividend Yield 2.5% 2.0% 1.8% Return on Equity 17.4% 17.9% 16.5% Earnings Growth Rate 10.1% 11.0% 11.4% Foreign Holdings 9.4% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 7 Index 8 Number of Bonds 591 2,960 8,701 Yield to Maturity 2.7% 9 2.7% 2.5% Average Coupon 3.9% 3.9% 3.3% Average Effective Maturity 8.5 years 9.2 years 7.6 years Average Duration 6.0 years 6.2 years 5.6 years Ten Largest Stocks 10 (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.3% Exxon Mobil Corp. Integrated Oil & Gas 2.7 Merck & Co. Inc. Pharmaceuticals 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.6 Microsoft Corp. Systems Software 2.6 Verizon Communications Integrated Inc. Telecommunication Services 2.3 Comcast Corp. Cable & Satellite 2.1 Chevron Corp. Integrated Oil & Gas 2.0 ACE Ltd. Property & Casualty Insurance 1.9 Prudential Financial Inc. Life & Health Insurance 1.9 Top Ten 24.0% Top Ten as % of Total Net Assets 15.8% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 6 Index 5 Consumer Discretionary 8.4% 12.5% 13.3% Consumer Staples 8.3 9.8 8.5 Energy 10.8 10.3 9.4 Financials 20.7 16.2 17.3 Health Care 17.3 13.0 12.6 Industrials 14.3 10.9 11.8 Information Technology 13.0 18.6 18.1 Materials 1.8 3.5 3.9 Telecommunication Services 2.3 2.3 2.1 Utilities 3.1 2.9 3.0 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 The expense ratio shown is from the prospectus dated September 30, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the Balanced Portfolio’s expense ratio was 0.27%. 3 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 4 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 5 Dow Jones U.S. Total Stock Market Float Adjusted Index. 6 S&P 500 Index. 7 Barclays U.S. Credit A or Better Bond Index. 8 Barclays U.S. Aggregate Bond Index. 9 Before expenses. 10 The holdings listed exclude any temporary cash investments and equity index products. 5 Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 23.4% Aaa 4.4 Aa 13.9 A 41.5 Baa 16.8 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 3.2% Finance 26.3 Foreign 2.0 Government Mortgage-Backed 8.2 Industrial 34.6 Treasury/Agency 14.9 Utilities 6.2 Other 4.6 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Barclays using ratings derived from Moody’s Investors Service, Fitch Ratings, and Standard & Poor’s. When ratings from all three agencies are available, the median rating is used; when ratings are available from two of the agencies, the lower rating is used; and when one rating is available, that rating is used. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investor Service. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 6 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2003–December 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Balanced Portfolio 19.88% 13.81% 8.15% $21,894 S&P 500 Index 32.39 17.94 7.41 20,430 Composite Stock/Bond Index 1 19.33 14.10 6.73 19,183 Variable Insurance Mixed-Asset Target Growth Funds Average 2 19.19 13.43 5.87 17,688 Dow Jones U.S. Total Stock Market Float Adjusted Index 33.47 18.56 8.09 21,777 Fiscal-Year Total Returns (%): December 31, 2003–December 31, 2013 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 7 Vanguard Balanced Portfolio Financial Statements Statement of Net Assets As of December 31, 2013 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares Common Stocks (66.9%) Consumer Discretionary (5.6%) Comcast Corp. Class A 577,335 30,001 Time Warner Inc. 327,016 22,800 Lowe’s Cos. Inc. 357,640 17,721 Ford Motor Co. 1,063,150 16,404 Walt Disney Co. 174,209 13,310 Volkswagen AG Pfd. Prior Pfd. 41,319 11,628 Target Corp. 88,360 5,590 Consumer Staples (5.6%) CVS Caremark Corp. 332,290 23,782 Procter & Gamble Co. 195,457 15,912 Philip Morris International Inc. 157,420 13,716 Wal-Mart Stores Inc. 154,900 12,189 Unilever NV 290,880 11,702 Kraft Foods Group Inc. 178,160 9,607 Diageo plc 279,321 9,256 Walgreen Co. 138,210 7,939 Anheuser-Busch InBev NV ADR 50,200 5,344 Mondelez International Inc. Class A 80,600 2,845 Archer-Daniels-Midland Co. 63,410 2,752 Diageo plc ADR 7,700 1,020 Energy (7.2%) Exxon Mobil Corp. 368,655 37,308 Chevron Corp. 218,530 27,297 BP plc ADR 442,250 21,498 Anadarko Petroleum Corp. 202,380 16,053 BG Group plc 582,286 12,530 Phillips 66 116,722 9,003 Schlumberger Ltd. 99,140 8,933 Suncor Energy Inc. 218,290 7,651 Occidental Petroleum Corp. 62,410 5,935 Halliburton Co. 96,770 4,911 Financials (13.8%) Wells Fargo & Co. 1,022,230 46,409 JPMorgan Chase & Co. 618,478 36,169 ACE Ltd. 251,630 26,051 Prudential Financial Inc. 281,210 25,933 PNC Financial Services Group Inc. 254,330 19,731 BlackRock Inc. 55,590 17,593 Citigroup Inc. 291,170 15,173 US Bancorp 259,250 10,474 Marsh & McLennan Cos. Inc. 198,270 9,588 Bank of America Corp. 602,730 9,384 Mitsubishi UFJ Financial Group Inc. 1,267,230 8,414 MetLife Inc. 151,230 8,154 HSBC Holdings plc ADR 135,720 7,482 UBS AG 370,961 7,141 Standard Chartered plc 300,479 6,787 Aflac Inc. 101,150 6,757 * Bank of Nova Scotia 80,600 5,041 American International Group Inc. 93,100 4,753 State Street Corp. 63,480 4,659 Chubb Corp. 39,840 3,850 Morgan Stanley 116,970 3,668 Hartford Financial Services Group Inc. 91,970 3,332 Vornado Realty Trust 25,600 2,273 Health Care (11.5%) Merck & Co. Inc. 725,169 36,295 Johnson & Johnson 278,990 25,553 Pfizer Inc. 761,795 23,334 Roche Holding AG 75,802 21,234 Cardinal Health Inc. 284,550 19,011 Eli Lilly & Co. 370,800 18,911 AstraZeneca plc ADR 312,670 18,563 Medtronic Inc. 317,010 18,193 UnitedHealth Group Inc. 193,620 14,580 Bristol-Myers Squibb Co. 243,660 12,950 Teva Pharmaceutical Industries Ltd. ADR 239,260 9,589 Zoetis Inc. 242,528 7,928 * Gilead Sciences Inc. 77,600 5,832 * Celgene Corp. 29,010 4,901 AmerisourceBergen Corp. Class A 63,400 4,458 Industrials (9.6%) General Electric Co. 835,220 23,411 United Parcel Service Inc. Class B 184,930 19,432 FedEx Corp. 123,150 17,705 Siemens AG 126,158 17,299 Honeywell International Inc. 181,530 16,586 Raytheon Co. 136,070 12,342 United Technologies Corp. 104,400 11,881 Deere & Co. 129,200 11,800 Schneider Electric SA 126,277 11,017 Eaton Corp. plc 144,300 10,984 CSX Corp. 376,630 10,836 Boeing Co. 76,660 10,463 Union Pacific Corp. 48,720 8,185 General Dynamics Corp. 71,670 6,848 Emerson Electric Co. 92,830 6,515 Caterpillar Inc. 52,080 4,729 Information Technology (8.7%) Microsoft Corp. 954,960 35,744 Intel Corp. 753,150 19,552 International Business Machines Corp. 99,390 18,643 Texas Instruments Inc. 400,030 17,565 * eBay Inc. 311,520 17,099 Accenture plc Class A 206,050 16,942 Apple Inc. 29,500 16,553 Cisco Systems Inc. 687,440 15,433 Oracle Corp. 262,550 10,045 EMC Corp. 328,630 8,265 QUALCOMM Inc. 74,680 5,545 Materials (1.2%) Dow Chemical Co. 329,370 14,624 International Paper Co. 143,800 7,050 Goldcorp Inc. 152,780 3,311 Telecommunication Services (1.6%) Verizon Communications Inc. 663,390 32,599 Utilities (2.1%) NextEra Energy Inc. 195,250 16,717 Dominion Resources Inc. 251,150 16,247 Exelon Corp. 274,000 7,505 Duke Energy Corp. 50,926 3,515 Total Common Stocks (Cost $950,039) 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date U.S. Government and Agency Obligations (7.3%) U.S. Government Securities (4.6%) United States Treasury Note/Bond 0.125% 4/30/15 21,115 21,088 United States Treasury Note/Bond 0.250% 5/31/15 3,625 3,627 United States Treasury Note/Bond 0.375% 6/30/15 3,650 3,657 United States Treasury Note/Bond 0.250% 11/30/15 12,500 12,475 United States Treasury Note/Bond 1.500% 6/30/16 7,310 7,478 United States Treasury Note/Bond 0.875% 1/31/17 534 534 United States Treasury Note/Bond 0.750% 10/31/17 7,500 7,362 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,379 United States Treasury Note/Bond 1.375% 9/30/18 19,000 18,759 United States Treasury Note/Bond 2.875% 5/15/43 19,330 15,585 Conventional Mortgage-Backed Securities (2.5%) 1,2,3 Freddie Mac Gold Pool 3.500% 10/1/41– 1/1/44 1,600 1,588 Freddie Mac Gold Pool 4.000% 9/1/24– 9/1/41 14 15 1,2,3 Freddie Mac Gold Pool 4.500% 3/1/29– 1/1/44 41,543 44,020 Freddie Mac Gold Pool 5.000% 3/1/28– 1/1/44 2,951 3,203 Freddie Mac Gold Pool 5.500% 11/1/22– 1/1/44 313 345 2 Ginnie Mae I Pool 4.000% 3/15/39– 3/15/43 1,218 1,268 2 Ginnie Mae I Pool 5.000% 8/15/38– 1/1/44 1,655 1,804 2 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 199 228 2 Ginnie Mae I Pool 8.000% 9/15/30 77 80 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 234 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 478 Freddie Mac REMICS 3.500% 3/15/31 145 138 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 2,738 Total U.S. Government and Agency Obligations (Cost $153,165) Asset-Backed/Commercial Mortgage-Backed Securities (0.9%) 2 Ally Master Owner Trust Series 2011-1 2.150% 1/15/16 1,151 1,151 2 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,695 2,674 2 AmeriCredit Automobile Receivables Trust 2011-3 1.170% 1/8/16 57 57 Avis Budget Rental Car Funding AESOP LLC 2010-4A 2.090% 4/20/15 917 919 2 Banc of America Commercial Mortgage Trust 2006-2 5.734% 5/10/45 395 430 2 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 476 515 2 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 550 598 2,4,5 CECLO 2013-20A 144A 0.000% 1/25/26 1,300 1,300 2 COMM 2006-C7 Mortgage Trust 5.752% 6/10/46 600 651 2 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 464 2 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.467% 9/15/39 323 352 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 495 496 Ford Credit Floorplan Master Owner Trust A 2.120% 2/15/16 520 521 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 890 926 2 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 786 Hertz Vehicle Financing LLC 2011-1A 2.200% 3/25/16 890 901 Hilton USA Trust 2013-HLT 2.662% 11/5/30 1,165 1,156 HLSS Servicer Advance Receivables Backed Notes 1.495% 1/16/46 195 196 HLSS Servicer Advance Receivables Backed Notes 2.289% 1/15/48 290 284 2 LB-UBS Commercial Mortgage Trust 2006-C4 5.858% 6/15/38 385 419 LB-UBS Commercial Mortgage Trust 2008-C1 6.151% 4/15/41 800 917 2 Merrill Lynch Mortgage Trust 2006-C1 5.676% 5/12/39 591 634 2 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 300 314 2 Santander Drive Auto Receivables Trust 2011-1 2.350% 11/16/15 145 146 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 220 212 2 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 207 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $17,278) Corporate Bonds (20.6%) Finance (8.1%) Banking (6.0%) American Express Centurion Bank 6.000% 9/13/17 500 572 American Express Co. 1.550% 5/22/18 1,635 1,593 American Express Credit Corp. 2.750% 9/15/15 100 103 American Express Credit Corp. 2.375% 3/24/17 1,920 1,974 American Express Credit Corp. 2.125% 7/27/18 1,235 1,241 Bank of America Corp. 6.000% 9/1/17 1,010 1,152 Bank of America Corp. 5.750% 12/1/17 500 568 Bank of America Corp. 5.625% 7/1/20 85 97 Bank of America Corp. 5.875% 1/5/21 3,000 3,445 Bank of America Corp. 3.300% 1/11/23 120 113 Bank of America Corp. 4.100% 7/24/23 150 150 Bank of America Corp. 5.875% 2/7/42 260 298 Bank of America NA 5.300% 3/15/17 2,000 2,204 Bank of Montreal 1.300% 7/15/16 800 806 Bank of Montreal 2.500% 1/11/17 2,030 2,086 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,411 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,166 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,593 Barclays Bank plc 2.375% 1/13/14 2,100 2,101 Barclays Bank plc 5.125% 1/8/20 240 266 Barclays Bank plc 5.140% 10/14/20 160 170 BB&T Corp. 4.900% 6/30/17 1,000 1,096 Bear Stearns Cos. LLC 6.400% 10/2/17 235 274 Bear Stearns Cos. LLC 7.250% 2/1/18 425 504 BNP Paribas SA 2.400% 12/12/18 1,300 1,302 BNP Paribas SA 3.250% 3/3/23 305 287 BNY Mellon NA 4.750% 12/15/14 250 260 BPCE SA 2.500% 12/10/18 1,270 1,260 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,446 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,206 Capital One Financial Corp. 2.150% 3/23/15 670 681 Capital One Financial Corp. 3.150% 7/15/16 300 313 Capital One Financial Corp. 4.750% 7/15/21 400 424 Citigroup Inc. 4.587% 12/15/15 570 609 Citigroup Inc. 3.953% 6/15/16 826 878 Citigroup Inc. 4.450% 1/10/17 1,305 1,413 Citigroup Inc. 6.125% 11/21/17 2,320 2,673 Citigroup Inc. 1.750% 5/1/18 500 491 Citigroup Inc. 6.125% 5/15/18 255 296 Citigroup Inc. 2.500% 9/26/18 500 503 Citigroup Inc. 5.375% 8/9/20 675 765 Citigroup Inc. 4.500% 1/14/22 800 842 Citigroup Inc. 6.625% 6/15/32 2,000 2,230 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date Citigroup Inc. 6.125% 8/25/36 1,000 1,064 Citigroup Inc. 8.125% 7/15/39 180 252 Citigroup Inc. 5.875% 1/30/42 35 39 Citigroup Inc. 4.950% 11/7/43 400 397 4 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 1,300 1,333 4 Credit Agricole SA 3.500% 4/13/15 1,255 1,293 Credit Suisse 2.200% 1/14/14 1,220 1,220 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,054 Goldman Sachs Group Inc. 5.350% 1/15/16 1,500 1,621 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,101 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,507 Goldman Sachs Group Inc. 6.000% 6/15/20 150 172 Goldman Sachs Group Inc. 5.250% 7/27/21 865 948 Goldman Sachs Group Inc. 5.750% 1/24/22 360 405 Goldman Sachs Group Inc. 3.625% 1/22/23 1,930 1,856 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,116 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,500 Goldman Sachs Group Inc. 6.250% 2/1/41 670 769 4 HSBC Bank plc 2.000% 1/19/14 180 180 4 HSBC Bank plc 3.500% 6/28/15 500 521 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,829 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,303 HSBC Holdings plc 4.000% 3/30/22 1,595 1,631 HSBC Holdings plc 6.500% 5/2/36 1,000 1,182 HSBC Holdings plc 6.100% 1/14/42 375 445 HSBC USA Inc. 1.625% 1/16/18 1,005 992 4 ING Bank NV 3.750% 3/7/17 600 629 JPMorgan Chase & Co. 5.125% 9/15/14 580 598 JPMorgan Chase & Co. 3.700% 1/20/15 500 515 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,727 JPMorgan Chase & Co. 6.300% 4/23/19 465 547 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,110 JPMorgan Chase & Co. 4.350% 8/15/21 1,012 1,068 JPMorgan Chase & Co. 4.500% 1/24/22 495 524 JPMorgan Chase & Co. 3.250% 9/23/22 970 929 JPMorgan Chase & Co. 3.375% 5/1/23 385 357 JPMorgan Chase & Co. 5.600% 7/15/41 2,400 2,605 JPMorgan Chase & Co. 5.400% 1/6/42 750 799 JPMorgan Chase & Co. 5.625% 8/16/43 400 421 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,197 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,476 Morgan Stanley 6.000% 5/13/14 373 380 Morgan Stanley 6.000% 4/28/15 1,000 1,065 Morgan Stanley 3.800% 4/29/16 255 269 Morgan Stanley 5.450% 1/9/17 1,000 1,106 Morgan Stanley 2.125% 4/25/18 1,375 1,366 Morgan Stanley 5.625% 9/23/19 645 731 Morgan Stanley 5.750% 1/25/21 1,740 1,970 Morgan Stanley 6.250% 8/9/26 3,000 3,450 National City Corp. 6.875% 5/15/19 1,000 1,185 4 Nordea Bank AB 2.125% 1/14/14 1,010 1,010 4 Nordea Bank AB 3.700% 11/13/14 570 585 Northern Trust Corp. 3.450% 11/4/20 255 262 PNC Bank NA 4.875% 9/21/17 1,500 1,647 PNC Bank NA 4.200% 11/1/25 255 248 2 PNC Financial Services Group Inc. 4.459% 5/29/49 335 335 4 Standard Chartered plc 3.850% 4/27/15 380 394 State Street Corp. 5.375% 4/30/17 2,775 3,087 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,426 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,041 UBS AG 3.875% 1/15/15 582 601 UBS AG 5.875% 7/15/16 1,500 1,664 UBS AG 4.875% 8/4/20 300 333 US Bancorp 2.875% 11/20/14 800 817 US Bancorp 1.650% 5/15/17 600 605 US Bank NA 6.300% 2/4/14 1,000 1,005 Wachovia Corp. 7.500% 4/15/35 1,000 1,224 Wells Fargo & Co. 3.625% 4/15/15 925 961 Wells Fargo & Co. 5.625% 12/11/17 820 940 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,904 Wells Fargo & Co. 3.500% 3/8/22 840 841 Wells Fargo & Co. 3.450% 2/13/23 930 874 4 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,199 4 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,326 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 342 Finance Companies (0.6%) General Electric Capital Corp. 4.625% 1/7/21 1,120 1,217 General Electric Capital Corp. 5.300% 2/11/21 795 887 General Electric Capital Corp. 3.150% 9/7/22 3,376 3,259 General Electric Capital Corp. 3.100% 1/9/23 455 432 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,234 General Electric Capital Corp. 6.150% 8/7/37 1,755 2,024 General Electric Capital Corp. 5.875% 1/14/38 1,547 1,748 General Electric Capital Corp. 6.875% 1/10/39 600 768 Insurance (1.2%) ACE INA Holdings Inc. 2.600% 11/23/15 600 621 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,482 Aetna Inc. 1.750% 5/15/17 60 60 Aetna Inc. 6.500% 9/15/18 335 394 Allstate Corp. 5.000% 8/15/14 1,000 1,028 2 Allstate Corp. 6.125% 5/15/67 1,000 1,045 American International Group Inc. 4.125% 2/15/24 475 472 4 Five Corners Funding Trust 4.419% 11/15/23 730 720 4 Liberty Mutual Group Inc. 4.250% 6/15/23 360 346 Loews Corp. 2.625% 5/15/23 565 506 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,404 MetLife Inc. 4.125% 8/13/42 145 125 MetLife Inc. 4.875% 11/13/43 800 776 4 Metropolitan Life Global Funding I 5.125% 6/10/14 1,000 1,019 4 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,450 4 Metropolitan Life Global Funding I 1.875% 6/22/18 950 933 4 New York Life Global Funding 1.650% 5/15/17 600 603 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,278 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,323 Prudential Financial Inc. 3.000% 5/12/16 450 468 4 QBE Insurance Group Ltd. 2.400% 5/1/18 235 226 UnitedHealth Group Inc. 6.000% 6/15/17 500 575 UnitedHealth Group Inc. 6.000% 2/15/18 700 807 UnitedHealth Group Inc. 3.875% 10/15/20 601 628 UnitedHealth Group Inc. 2.875% 3/15/22 27 26 UnitedHealth Group Inc. 2.875% 3/15/23 400 371 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,441 WellPoint Inc. 2.300% 7/15/18 375 372 WellPoint Inc. 3.125% 5/15/22 1,610 1,507 WellPoint Inc. 3.300% 1/15/23 1,100 1,032 Real Estate Investment Trusts (0.3%) AvalonBay Communities Inc. 3.625% 10/1/20 520 524 Duke Realty LP 6.500% 1/15/18 225 256 HCP Inc. 3.750% 2/1/16 210 220 Realty Income Corp. 4.650% 8/1/23 640 643 Simon Property Group LP 5.100% 6/15/15 1,000 1,064 Simon Property Group LP 6.100% 5/1/16 1,800 1,987 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,187 Industrial (10.6%) Basic Industry (0.3%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 1,140 1,142 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,460 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,764 Rio Tinto Finance USA plc 2.250% 12/14/18 685 681 Rio Tinto Finance USA plc 3.500% 3/22/22 1,300 1,272 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date Capital Goods (0.6%) Caterpillar Financial Services Corp. 2.625% 3/1/23 2,360 2,135 Caterpillar Inc. 3.900% 5/27/21 1,170 1,216 Caterpillar Inc. 2.600% 6/26/22 705 656 General Dynamics Corp. 3.875% 7/15/21 355 366 General Electric Co. 2.700% 10/9/22 610 570 General Electric Co. 4.125% 10/9/42 320 293 Honeywell International Inc. 4.250% 3/1/21 1,002 1,074 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,459 John Deere Capital Corp. 1.700% 1/15/20 520 488 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,501 United Technologies Corp. 4.875% 5/1/15 220 233 United Technologies Corp. 1.800% 6/1/17 155 158 United Technologies Corp. 3.100% 6/1/22 535 525 United Technologies Corp. 7.500% 9/15/29 770 1,015 United Technologies Corp. 6.050% 6/1/36 675 787 United Technologies Corp. 4.500% 6/1/42 325 314 Communication (2.2%) 21st Century Fox America Inc. 4.500% 2/15/21 375 401 21st Century Fox America Inc. 3.000% 9/15/22 245 230 4 21st Century Fox America Inc. 4.000% 10/1/23 125 123 21st Century Fox America Inc. 6.150% 2/15/41 800 892 America Movil SAB de CV 3.125% 7/16/22 1,880 1,725 America Movil SAB de CV 4.375% 7/16/42 530 444 4 American Tower Trust I 1.551% 3/15/18 380 369 4 American Tower Trust I 3.070% 3/15/23 225 208 AT&T Inc. 5.100% 9/15/14 500 516 AT&T Inc. 1.400% 12/1/17 1,400 1,379 AT&T Inc. 5.600% 5/15/18 1,000 1,138 AT&T Inc. 6.450% 6/15/34 1,595 1,785 AT&T Inc. 6.800% 5/15/36 500 569 AT&T Inc. 6.550% 2/15/39 200 227 BellSouth Corp. 6.550% 6/15/34 2,975 3,176 CBS Corp. 4.300% 2/15/21 675 689 Comcast Corp. 5.700% 5/15/18 500 576 Comcast Corp. 2.850% 1/15/23 240 222 Comcast Corp. 4.250% 1/15/33 1,032 950 Comcast Corp. 5.650% 6/15/35 110 117 Comcast Corp. 6.500% 11/15/35 115 134 Comcast Corp. 6.400% 5/15/38 120 137 Comcast Corp. 4.650% 7/15/42 1,035 957 Comcast Corp. 4.500% 1/15/43 500 451 4 COX Communications Inc. 4.700% 12/15/42 145 121 4 COX Communications Inc. 4.500% 6/30/43 820 664 4 Deutsche Telekom International Finance BV 2.250% 3/6/17 400 406 4 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 670 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 1,010 1,060 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 500 491 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 545 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 100 103 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 200 198 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 700 718 Discovery Communications LLC 5.625% 8/15/19 80 90 Discovery Communications LLC 5.050% 6/1/20 420 458 Discovery Communications LLC 3.250% 4/1/23 125 116 Discovery Communications LLC 4.950% 5/15/42 105 97 Discovery Communications LLC 4.875% 4/1/43 220 202 Grupo Televisa SAB 6.625% 1/15/40 630 668 4 NBCUniversal Enterprise Inc. 1.662% 4/15/18 1,420 1,397 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,462 NBCUniversal Media LLC 4.375% 4/1/21 600 634 Orange SA 4.125% 9/14/21 1,740 1,754 4 SBA Tower Trust 2.933% 12/15/17 840 853 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,128 Time Warner Cable Inc. 5.875% 11/15/40 480 411 Time Warner Cable Inc. 5.500% 9/1/41 240 199 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,385 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,369 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,031 Verizon Communications Inc. 7.750% 12/1/30 1,590 2,018 Verizon Communications Inc. 6.400% 9/15/33 2,230 2,571 Verizon Communications Inc. 5.850% 9/15/35 475 502 Verizon Communications Inc. 6.900% 4/15/38 290 344 Verizon Communications Inc. 4.750% 11/1/41 290 266 Verizon Communications Inc. 6.550% 9/15/43 1,945 2,278 Vodafone Group plc 2.500% 9/26/22 1,065 943 Consumer Cyclical (1.9%) Amazon.com Inc. 2.500% 11/29/22 885 798 4 American Honda Finance Corp. 1.500% 9/11/17 490 486 4 American Honda Finance Corp. 1.600% 2/16/18 810 790 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,102 AutoZone Inc. 3.700% 4/15/22 1,371 1,318 AutoZone Inc. 3.125% 7/15/23 600 543 CVS Caremark Corp. 4.875% 9/15/14 800 824 CVS Caremark Corp. 5.750% 6/1/17 285 324 CVS Caremark Corp. 2.750% 12/1/22 1,200 1,105 4 Daimler Finance North America LLC 2.375% 8/1/18 900 895 4 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,529 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,446 eBay Inc. 1.350% 7/15/17 325 325 eBay Inc. 2.600% 7/15/22 520 478 Ford Motor Credit Co. LLC 1.500% 1/17/17 860 857 Home Depot Inc. 2.250% 9/10/18 975 991 Home Depot Inc. 3.950% 9/15/20 600 639 Home Depot Inc. 2.700% 4/1/23 720 663 4 Hyundai Capital America 1.625% 10/2/15 375 375 Lowe’s Cos. Inc. 6.875% 2/15/28 710 870 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,179 McDonald’s Corp. 1.875% 5/29/19 435 426 McDonald’s Corp. 2.625% 1/15/22 195 186 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,173 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,073 4 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 584 PACCAR Financial Corp. 1.600% 3/15/17 1,002 999 Target Corp. 2.900% 1/15/22 1,200 1,148 Time Warner Inc. 4.875% 3/15/20 700 769 Time Warner Inc. 4.750% 3/29/21 350 373 Time Warner Inc. 6.500% 11/15/36 620 690 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,147 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,208 Toyota Motor Credit Corp. 1.250% 10/5/17 900 883 Viacom Inc. 3.250% 3/15/23 545 506 Viacom Inc. 4.875% 6/15/43 715 650 4 Volkswagen International Finance NV 1.625% 3/22/15 2,100 2,121 Wal-Mart Stores Inc. 3.250% 10/25/20 742 757 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,075 Wal-Mart Stores Inc. 2.550% 4/11/23 2,050 1,868 Wal-Mart Stores Inc. 5.625% 4/15/41 2,290 2,589 Walt Disney Co. 5.625% 9/15/16 1,000 1,126 Consumer Noncyclical (3.4%) AbbVie Inc. 1.750% 11/6/17 775 773 AbbVie Inc. 2.000% 11/6/18 995 982 Altria Group Inc. 4.750% 5/5/21 590 632 Altria Group Inc. 2.850% 8/9/22 800 736 Altria Group Inc. 4.500% 5/2/43 1,300 1,144 AmerisourceBergen Corp. 3.500% 11/15/21 310 305 Amgen Inc. 2.300% 6/15/16 635 655 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date Amgen Inc. 3.875% 11/15/21 835 857 Amgen Inc. 5.150% 11/15/41 1,500 1,490 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 228 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,143 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 3,315 3,070 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 125 105 AstraZeneca plc 1.950% 9/18/19 1,100 1,077 AstraZeneca plc 6.450% 9/15/37 615 731 4 BAT International Finance plc 3.250% 6/7/22 1,480 1,420 Baxter International Inc. 5.900% 9/1/16 502 566 Bristol-Myers Squibb Co. 3.250% 11/1/23 990 948 Cardinal Health Inc. 1.700% 3/15/18 75 74 Cardinal Health Inc. 3.200% 3/15/23 315 295 4 Cargill Inc. 4.307% 5/14/21 2,092 2,178 4 Cargill Inc. 6.875% 5/1/28 645 742 4 Cargill Inc. 6.125% 4/19/34 1,270 1,372 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 53 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 254 2 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 1,046 906 Coca-Cola Co. 5.350% 11/15/17 1,500 1,705 Coca-Cola Co. 3.300% 9/1/21 300 302 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 502 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 765 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 845 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 748 Colgate-Palmolive Co. 7.600% 5/19/25 480 630 ConAgra Foods Inc. 1.900% 1/25/18 235 232 ConAgra Foods Inc. 3.200% 1/25/23 190 176 Diageo Capital plc 2.625% 4/29/23 1,230 1,119 Diageo Investment Corp. 2.875% 5/11/22 525 500 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 255 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 195 184 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 195 177 Express Scripts Holding Co. 2.650% 2/15/17 1,072 1,106 Express Scripts Holding Co. 4.750% 11/15/21 600 634 General Mills Inc. 4.150% 2/15/43 520 457 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 445 410 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,169 GlaxoSmithKline Capital plc 1.500% 5/8/17 560 561 4 Heineken NV 1.400% 10/1/17 205 201 4 Heineken NV 2.750% 4/1/23 660 589 4 Heineken NV 4.000% 10/1/42 35 29 Hershey Co. 4.850% 8/15/15 380 406 4 Japan Tobacco Inc. 2.100% 7/23/18 545 542 Johnson & Johnson 5.150% 7/15/18 500 572 Kaiser Foundation Hospitals 3.500% 4/1/22 330 314 Kaiser Foundation Hospitals 4.875% 4/1/42 340 320 Kellogg Co. 4.000% 12/15/20 1,400 1,449 Kraft Foods Group Inc. 2.250% 6/5/17 295 300 Kraft Foods Group Inc. 3.500% 6/6/22 985 964 Kraft Foods Group Inc. 5.000% 6/4/42 320 312 Kroger Co. 3.300% 1/15/21 420 418 Kroger Co. 3.850% 8/1/23 270 265 McKesson Corp. 3.250% 3/1/16 175 183 McKesson Corp. 2.700% 12/15/22 195 175 McKesson Corp. 2.850% 3/15/23 190 172 Medtronic Inc. 4.750% 9/15/15 1,000 1,071 Medtronic Inc. 1.375% 4/1/18 225 221 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 225 Merck & Co. Inc. 1.300% 5/18/18 1,030 1,001 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,093 Merck & Co. Inc. 4.150% 5/18/43 760 691 Molson Coors Brewing Co. 2.000% 5/1/17 31 31 Molson Coors Brewing Co. 3.500% 5/1/22 490 481 Molson Coors Brewing Co. 5.000% 5/1/42 370 359 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 49 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 625 PepsiCo Inc. 3.100% 1/15/15 400 411 PepsiCo Inc. 3.125% 11/1/20 330 329 PepsiCo Inc. 2.750% 3/5/22 670 634 PepsiCo Inc. 2.750% 3/1/23 500 462 PepsiCo Inc. 4.000% 3/5/42 845 732 Pfizer Inc. 6.200% 3/15/19 1,400 1,660 Pfizer Inc. 3.000% 6/15/23 1,200 1,130 Philip Morris International Inc. 4.500% 3/26/20 250 269 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,068 Philip Morris International Inc. 2.500% 8/22/22 575 523 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,035 2 Procter & Gamble - Esop 9.360% 1/1/21 1,343 1,718 4 Roche Holdings Inc. 6.000% 3/1/19 683 800 4 SABMiller Holdings Inc. 2.450% 1/15/17 400 411 4 SABMiller plc 6.500% 7/1/16 1,500 1,682 Sanofi 4.000% 3/29/21 1,130 1,181 St. Jude Medical Inc. 2.500% 1/15/16 666 683 4 Tesco plc 5.500% 11/15/17 1,500 1,655 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 240 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 273 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 272 Thermo Fisher Scientific Inc. 1.850% 1/15/18 530 528 Unilever Capital Corp. 4.250% 2/10/21 2,805 2,994 Zoetis Inc. 3.250% 2/1/23 90 84 Zoetis Inc. 4.700% 2/1/43 105 98 Energy (1.0%) Apache Finance Canada Corp. 7.750% 12/15/29 400 524 4 BG Energy Capital plc 4.000% 10/15/21 300 308 BP Capital Markets plc 3.125% 10/1/15 400 418 BP Capital Markets plc 3.200% 3/11/16 900 945 BP Capital Markets plc 1.846% 5/5/17 650 655 BP Capital Markets plc 4.750% 3/10/19 795 884 BP Capital Markets plc 4.500% 10/1/20 400 433 BP Capital Markets plc 3.245% 5/6/22 650 628 BP Capital Markets plc 2.500% 11/6/22 500 455 BP Capital Markets plc 3.994% 9/26/23 195 196 Chevron Corp. 3.191% 6/24/23 1,235 1,188 ConocoPhillips 5.200% 5/15/18 1,500 1,705 EOG Resources Inc. 5.625% 6/1/19 425 492 Halliburton Co. 3.500% 8/1/23 1,750 1,696 4 Motiva Enterprises LLC 5.750% 1/15/20 125 142 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,183 Occidental Petroleum Corp. 2.700% 2/15/23 500 458 4 Schlumberger Investment SA 2.400% 8/1/22 630 569 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,107 Shell International Finance BV 3.250% 9/22/15 740 775 Shell International Finance BV 4.375% 3/25/20 1,000 1,093 Shell International Finance BV 2.250% 1/6/23 850 755 Suncor Energy Inc. 5.950% 12/1/34 500 534 Total Capital International SA 1.550% 6/28/17 1,365 1,364 Total Capital International SA 2.700% 1/25/23 810 746 Total Capital SA 2.125% 8/10/18 850 853 Other Industrial (0.0%) 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 318 2 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 591 Technology (0.6%) Apple Inc. 2.400% 5/3/23 1,210 1,081 Apple Inc. 3.850% 5/4/43 430 359 Cisco Systems Inc. 4.450% 1/15/20 1,000 1,087 EMC Corp. 1.875% 6/1/18 500 495 EMC Corp. 2.650% 6/1/20 500 492 EMC Corp. 3.375% 6/1/23 500 480 Hewlett-Packard Co. 3.750% 12/1/20 730 729 Hewlett-Packard Co. 4.300% 6/1/21 1,600 1,609 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date International Business Machines Corp. 2.000% 1/5/16 425 437 International Business Machines Corp. 1.950% 7/22/16 430 442 International Business Machines Corp. 1.250% 2/6/17 250 250 International Business Machines Corp. 3.375% 8/1/23 1,750 1,700 International Business Machines Corp. 5.875% 11/29/32 2,000 2,305 Microsoft Corp. 4.000% 2/8/21 500 531 Oracle Corp. 6.125% 7/8/39 350 408 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 400 371 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,800 1,781 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 808 883 4 ERAC USA Finance LLC 5.900% 11/15/15 500 542 4 ERAC USA Finance LLC 2.750% 3/15/17 205 211 4 ERAC USA Finance LLC 4.500% 8/16/21 325 340 4 ERAC USA Finance LLC 3.300% 10/15/22 40 37 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,179 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,104 1,273 FedEx Corp. 2.625% 8/1/22 130 118 FedEx Corp. 2.700% 4/15/23 255 229 FedEx Corp. 3.875% 8/1/42 120 98 FedEx Corp. 4.100% 4/15/43 500 424 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 110 102 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,788 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,675 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 431 493 United Parcel Service Inc. 1.125% 10/1/17 105 104 United Parcel Service Inc. 2.450% 10/1/22 425 392 United Parcel Service Inc. 4.875% 11/15/40 460 470 Utilities (1.9%) Electric (1.6%) Alabama Power Co. 5.550% 2/1/17 585 643 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,137 Commonwealth Edison Co. 5.950% 8/15/16 770 861 Connecticut Light & Power Co. 5.650% 5/1/18 465 532 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 779 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 996 Dominion Resources Inc. 5.200% 8/15/19 750 841 Duke Energy Carolinas LLC 5.250% 1/15/18 275 311 Duke Energy Carolinas LLC 5.100% 4/15/18 590 663 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,138 Duke Energy Florida Inc. 6.350% 9/15/37 200 243 Duke Energy Progress Inc. 6.300% 4/1/38 365 443 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,101 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,044 Florida Power & Light Co. 5.950% 2/1/38 785 916 Georgia Power Co. 5.400% 6/1/18 1,165 1,310 Georgia Power Co. 4.300% 3/15/42 755 677 MidAmerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,135 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,691 Northern States Power Co. 6.250% 6/1/36 2,000 2,385 NSTAR LLC 4.500% 11/15/19 90 98 Pacific Gas & Electric Co. 4.250% 5/15/21 300 315 Pacific Gas & Electric Co. 3.850% 11/15/23 450 447 Pacific Gas & Electric Co. 5.125% 11/15/43 285 293 PacifiCorp 6.250% 10/15/37 2,000 2,404 Peco Energy Co. 5.350% 3/1/18 565 641 Potomac Electric Power Co. 6.500% 11/15/37 750 927 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,147 San Diego Gas & Electric Co. 6.000% 6/1/26 600 714 Sierra Pacific Power Co. 3.375% 8/15/23 850 822 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,165 Southern California Edison Co. 6.000% 1/15/34 1,000 1,164 Southern California Edison Co. 5.550% 1/15/37 2,250 2,486 Southern Co. 2.450% 9/1/18 225 228 Virginia Electric & Power Co. 2.750% 3/15/23 690 640 Wisconsin Electric Power Co. 5.700% 12/1/36 690 769 Natural Gas (0.2%) AGL Capital Corp. 6.375% 7/15/16 775 865 4 DCP Midstream LLC 6.450% 11/3/36 935 946 4 Dominion Gas Holdings LLC 3.550% 11/1/23 470 451 National Grid plc 6.300% 8/1/16 1,000 1,124 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,260 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,303 Total Corporate Bonds (Cost $413,782) Sovereign Bonds (U.S. Dollar-Denominated) (0.6%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 662 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,097 4 Electricite de France SA 4.600% 1/27/20 1,200 1,294 Electricite de France SA 5.250% 1/29/49 235 234 4 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 550 503 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,138 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 526 Korea Finance Corp. 2.875% 8/22/18 505 508 Oesterreichische Kontrollbank AG 4.500% 3/9/15 1,500 1,573 Province of Ontario 4.500% 2/3/15 705 736 Quebec 5.125% 11/14/16 1,000 1,115 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 417 Statoil ASA 2.900% 11/8/20 1,050 1,041 4 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,013 Total Sovereign Bonds (Cost $12,332) Taxable Municipal Bonds (1.4%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 440 505 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,200 California GO 5.700% 11/1/21 265 298 California GO 7.550% 4/1/39 435 564 California GO 7.300% 10/1/39 125 157 California GO 7.600% 11/1/40 660 871 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 233 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 565 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 425 474 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 889 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 696 732 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,036 Houston TX GO 6.290% 3/1/32 600 671 Illinois GO 5.100% 6/1/33 95 89 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 862 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,056 13 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 455 510 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,541 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 591 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,120 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 546 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 768 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 120 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 179 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 425 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 189 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,890 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 754 Oregon GO 5.902% 8/1/38 490 529 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,139 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 367 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 304 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,102 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 2,000 2,210 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 363 University of California Regents General Revenue 4.601% 5/15/31 590 587 University of California Regents Medical Center Revenue 6.548% 5/15/48 80 93 University of California Regents Medical Center Revenue 6.583% 5/15/49 625 730 University of California Revenue 5.770% 5/15/43 1,010 1,121 Total Taxable Municipal Bonds (Cost $27,321) Temporary Cash Investment (2.3%) Repurchase Agreement (2.3%) Credit Suisse Securities (USA) LLC (Dated 12/31/13, Repurchase Value $48,700,000, collateralized by U.S. Treasury Note/Bond 0.125%–0.500%, 4/30/15–7/31/17, with a value of $49,678,000) (Cost $48,700) 0.005% 1/2/14 Total Investments (100.0%) (Cost $1,622,617) Other Assets and Liabilities (0.0%) Other Assets 7 36,091 Liabilities (35,692) Net Assets (100%) Applicable to 88,279,840 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At December 31, 2013, net assets consisted of: Amount Paid in Capital 1,463,512 Undistributed Net Investment Income 45,821 Accumulated Net Realized Gains 112,823 Unrealized Appreciation (Depreciation) Investment Securities 465,868 Futures Contracts 788 Swap Contracts 63 Foreign Currencies 9 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of December 31, 2013. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2013, the aggregate value of these securities was $70,965,000, representing 3.4% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Cash of $620,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. REMICS—Real Estate Mortgage Investment Conduits. See accompanying Notes, which are an integral part of the Financial Statements. 14 Vanguard Balanced Portfolio Statement of Operations Year Ended December 31, 2013 Investment Income Income Dividends 1 32,312 Interest 20,928 Securities Lending 34 Total Income 53,274 Expenses Investment Advisory Fees—Note B Basic Fee 1,113 Performance Adjustment (47) The Vanguard Group—Note C Management and Administrative 3,543 Marketing and Distribution 332 Custodian Fees 48 Auditing Fees 27 Shareholders’ Reports 42 Trustees’ Fees and Expenses 5 Total Expenses 5,063 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 113,422 Futures Contracts 689 Swap Contracts 8 Foreign Currencies (28) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 179,092 Futures Contracts 752 Swap Contracts 63 Foreign Currencies 8 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, Increase (Decrease) in Net Assets Operations Net Investment Income 48,211 45,633 Realized Net Gain (Loss) 114,091 55,621 Change in Unrealized Appreciation (Depreciation) 179,915 83,718 Net Increase (Decrease) in Net Assets Resulting from Operations 342,217 184,972 Distributions Net Investment Income (45,598) (42,454) Realized Capital Gain (39,795) — Total Distributions (85,393) (42,454) Capital Share Transactions Issued 248,325 234,182 Issued in Lieu of Cash Distributions 85,393 42,454 Redeemed (193,131) (157,830) Net Increase (Decrease) from Capital Share Transactions 140,587 118,806 Total Increase (Decrease) 397,411 261,324 Net Assets Beginning of Period End of Period 2 1 Dividends are net of foreign withholding taxes of $350,000. 2 Net Assets—End of Period includes undistributed net investment income of $45,821,000 and $43,228,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Vanguard Balanced Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period Net Asset Value, Beginning of Period Investment Operations Net Investment Income .540 .547 .552 .506 .526 Net Realized and Unrealized Gain (Loss) on Investments 3.450 1.800 .143 1.369 2.674 Total from Investment Operations 3.990 2.347 .695 1.875 3.200 Distributions Dividends from Net Investment Income (.550) (.547) (.495) (.525) (.700) Distributions from Realized Capital Gains (.480) — Total Distributions (1.030) (.547) (.495) (.525) (.700) Net Asset Value, End of Period Total Return 19.88% 12.56% 3.70% 11.02% 22.90% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,089 $1,691 $1,430 $1,397 $1,284 Ratio of Total Expenses to Average Net Assets 1 0.27% 0.26% 0.29% 0.30% 0.31% Ratio of Net Investment Income to Average Net Assets 2.52% 2.86% 2.95% 2.90% 3.44% Portfolio Turnover Rate 31% 2 24% 2 36% 2 38% 30% 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.01%), 0.00%, 0.01%, and 0.01%. 2 Includes 19%, 18% and 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and 16 Vanguard Balanced Portfolio evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio may use futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearing-house is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended December 31, 2013, the portfolio’s average investments in long and short futures contracts represented 0% and less than 1% of net assets, respectively, based on quarterly average settlement values. 4. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio’s 17 Vanguard Balanced Portfolio maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio’s net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. During the year ended December 31, 2013, the portfolio’s average amounts of credit protection sold and credit protection purchased represented less than 1% and 0% of net assets, respectively, based on quarterly average notional amounts. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The portfolio may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 8. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2010–2013), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 18 Vanguard Balanced Portfolio 10. Securities Lending: To earn additional income, the portfolio may lend its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the year ended December 31, 2013, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before a decrease of $47,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2013, the portfolio had contributed capital of $231,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.09% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio’s investments as of December 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,299,607 98,165 — U.S. Government and Agency Obligations — 152,083 — Asset-Backed/Commercial Mortgage-Backed Securities — 15,926 1,300 Corporate Bonds — 430,467 — Sovereign Bonds — 12,857 — Taxable Municipal Bonds — 29,380 — Temporary Cash Investments — 48,700 — Futures Contracts—Assets 1 75 — — Swap Contracts—Assets — 63 — Total 1,299,682 787,641 1,300 1 Represents variation margin on the last day of the reporting period. 19 Vanguard Balanced Portfolio E. At December 31, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Credit Contracts Contracts Total Statement of Net Assets Caption Other Assets 75 63 138 Liabilities — — — Realized net gain (loss) on derivatives and the change in unrealized appreciation (depreciation) on derivatives for the year ended December 31, 2013, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives Futures Contracts 689 — 689 Swap Contracts — 8 8 Realized Net Gain (Loss) on Derivatives 689 8 697 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 752 — 752 Swap Contracts — 63 63 Change in Unrealized Appreciation (Depreciation) on Derivatives 752 63 815 At December 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2014 (402) (49,465) 773 Ultra Long U.S. Treasury Bond March 2014 (7) (954) 15 788 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. At December 31, 2013, the portfolio had the following open swap contracts: Credit Default Swaps Remaining Up-front Periodic Fee Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 (%) Credit Protection Sold/ Moody’s Rating CMBX.NA.AAA 6/Baa1 2 5/11/63 MSCS 580 25 0.500 10 CMBX.NA.AAA 6/Baa1 2 5/11/63 CSFBI 420 20 0.500 9 CMBX.NA.AAA 6/Baa1 2 5/11/63 MSCS 585 26 0.500 11 CMBX.NA.AAA 6/Baa1 2 5/11/63 MSCS 630 30 0.500 14 CMBX.NA.AAA 6/Baa1 2 5/11/63 UBSAG 330 12 0.500 4 CMBX.NA.AAA 6/Baa1 2 5/11/63 CSFBI 665 32 0.500 15 3,210 63 1 CSFBI—Credit Suisse First Boston International. MSCS—Morgan Stanley Capital Services LLC. UBSAG—UBS AG. 2 CMBX NA—North American Commercial Mortgage-Backed Index. 20 Vanguard Balanced Portfolio The notional amount represents the maximum potential amount the portfolio could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended December 31, 2013, the portfolio realized net foreign currency losses of $28,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the portfolio’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the portfolio’s income dividends to shareholders is offset by a change in principal return. Realized gains of $8,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. For tax purposes, at December 31, 2013, the portfolio had $61,291,000 of ordinary income and $101,464,000 of long-term capital gains available for distribution. At December 31, 2013, the cost of investment securities for tax purposes was $1,623,119,000. Net unrealized appreciation of investment securities for tax purposes was $465,366,000, consisting of unrealized gains of $478,354,000 on securities that had risen in value since their purchase and $12,988,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the year ended December 31, 2013, the portfolio purchased $457,896,000 of investment securities and sold $418,963,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $202,896,000 and $159,188,000, respectively. H. Capital shares issued and redeemed were: Year Ended December 31, Shares Shares Issued 11,289 11,794 Issued in Lieu of Cash Distributions 4,051 2,153 Redeemed (8,769) (7,905) Net Increase (Decrease) in Shares Outstanding 6,571 6,042 At December 31, 2013, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record or beneficial owner of 80% of the portfolio’s net assets. If the shareholder were to redeem its investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. I. Management has determined that no material events or transactions occurred subsequent to December 31, 2013, that would require recognition or disclosure in these financial statements. 21 Vanguard Balanced Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Balanced Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Balanced Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodians and brokers, provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 14, 2014 Special 2013 tax information (unaudited) for corporate shareholders only for Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund This information for the fiscal year ended December 31, 2013, is included pursuant to provisions of the Internal Revenue Code for corporate shareholders only. The portfolio distributed $39,795,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For corporate shareholders, 42.6% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 22 Vanguard Balanced Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Balanced Portfolio 6/30/2013 12/31/2013 Period 1 Based on Actual Portfolio Return $1,000.00 $1,102.00 $1.43 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.84 1.38 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.27%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 23 Vanguard ® Capital Growth Portfolio Buoyed by soaring stock markets and the skill of its advisor, Vanguard Capital Growth Portfolio returned 38.48% in 2013, well ahead of its comparative standards. Please note that returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. A commitment to health care and technology stocks paid off The significant and long-standing commitment of PRIMECAP Management Company, the portfolio’s advisor, to health care and information technology stocks rewarded investors handsomely. Each of these sectors accounted for more than 30% of the portfolio’s market value on average during the year and earned benchmark-beating returns. Biotechnology and medical device companies powered health care results; semiconductor firms drove tech stocks. Strength was deep and wide, also encompassing industrials, the portfolio’s third-largest sector. Only the relatively small consumer staples and materials sectors—which both had double-digit gains—held back results slightly compared with the benchmark. Keep in mind, however, that the portfolio typically looks quite different from the benchmark, reflecting the advisor’s strategy and focus on underappreciated stocks. For more on the portfolio’s strategy and positioning, please see the Advisor’s Report that follows. Also, Vanguard expresses its appreciation to Mitch Milias, PRIMECAP’s co-founder, chairman, and one of the managers of the Capital Growth Portfolio. As part of a natural progression, Mitch relinquished his portfolio management duties in December but remains with the firm in a management and client relationship role. Mitch’s portion of the portfolio was absorbed by the existing advisors, each of whom is responsible for his own portion. Total Returns Ten Years Ended December 31, 2013 Year Ended Average December 31, 2013 Annual Return Vanguard Capital Growth Portfolio 38.48% 10.30% S&P 500 Index 32.39 7.41 Variable Insurance Multi-Cap Growth Funds Average 1 34.10 7.23 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Portfolio Compared With Its Peer Group Variable Insurance Multi-Cap Growth Portfolio Funds Average Capital Growth Portfolio 0.41% 0.87% When traveling a long, bumpy road, be sure to pack some patience The portfolio’s long-term track record has been outstanding, despite some bumps. Its 10.30% average annual return for the past ten years is about 3 percentage points higher than both the return of its benchmark, the Standard & Poor’s 500 Index, and the average return of its peers. Over time, even a small degree of outperformance can meaningfully affect a portfolio’s value. That’s why many investors remain drawn to active management’s opportunity for market-beating returns—despite considerable research showing that only a minority of active managers outperform their benchmarks. Because past performance is no guarantee of future results, trying to identify potential winning managers using the common gauge of historical returns often leads to disappointment. Long-term active outperformance is uncommon in large part because of active management’s typically higher expenses. Impatience can also lead investors to end up with less than they’d hoped for over the long run. Even the best market-beating managers can’t avoid short-term periods of underperformance. An investor who is unwilling to endure some lean years could unwisely abandon a talented manager and miss out on long-term rewards. (You can read more in The Bumpy Road to Outperformance , available at vanguard.com/research.) That’s why we recommend paying attention to costs and taking a patient, long-term view, as PRIMECAP does. Vanguard offers access to world-class active managers at costs well below industry averages, to try to give investors the best chance for success. 1 Derived from data provided by Lipper, a Thomson Reuters Company. 2 The portfolio expense ratio shown is from the prospectus dated September 30, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the Capital Growth Portfolio’s expense ratio was 0.41%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. 24 Vanguard Capital Growth Portfolio Advisor’s Report For the fiscal year ended December 31, 2013, Vanguard Capital Growth Portfolio returned 38.48%, exceeding both the 32.39% return of its benchmark, the Standard & Poor’s 500 Index, and the 34.10% average return of its peers. Favorable stock selection and an overweight position in the health care sector, as well as positive stock picks in information technology, accounted for most of the outperformance. Investment environment The investment environment was heavily influenced by accommodative central bank policies in the United States, Japan, and Europe. Equity markets in Japan, the United States, and Western Europe performed strongly, but those in developing countries in Asia and Latin America generally declined as China’s economic growth decelerated, the dollar strengthened, and commodity prices fell. In the United States, risk premiums decreased as investors sought higher returns. This was evident in the stock market, where cyclical sectors outperformed defensive sectors, small-capitalization stocks surpassed large-caps, and companies with weak balance sheets beat those with strong ones. In a reversal of a multiyear trend, equity funds experienced inflows while bond funds saw outflows. The U.S. and European economies recovered further. Real U.S. GDP growth accelerated to 4.1% in the third quarter as inventory investment picked up, and conditions in Europe improved from depressed levels as the Eurozone emerged in the second quarter from its double-dip recession. The United States also is in an energy boom driven by the adoption of hydraulic fracturing technology. Lower energy imports and prices led to a smaller current account deficit and lower consumer prices. The housing market remained strong as home sales and housing starts increased year over year, though higher prices and mortgage rates could slow the pace of improvement. Demand for capital goods such as automobiles, aircraft, and consumer durables was robust, aided by low interest rates. Consumer price inflation decelerated, driven in part by a stronger dollar and lower food and energy prices. The labor market further improved but remained relatively weak; although the official unemployment rate dipped to 6.7%, underemployment was high and the workforce participation rate declined. The S&P 500 Index, after posting its largest annual increase since 1997, ended the year at a record high. The forward price/earnings multiple of approximately 16 times at the end of 2013 appears reasonable by historical standards, but we are skeptical that recent earnings-per-share growth—largely generated through profit-margin expansion and financial engineering—can be sustained unless revenue growth accelerates. Although we still believe that stocks are more attractive than bonds at current prices, the spread between the earnings yield on the S&P 500 Index and the yield on the 10-year U.S. Treasury bond narrowed as stock prices rose and bond prices fell. The 10-year Treasury bond yielded almost 3% at year-end, up about 1.25 percentage points from December 2012. Management of the portfolio Favorable stock selection in information technology, health care, industrials, and financials, plus an overweight position in health care, drove the portfolio’s relative outperformance. In technology, it’s worth noting that the portfolio significantly outperformed despite being overweighted in a sector whose index return lagged that of the index overall. Underweight positions in utilities, telecommunication services, consumer staples, and energy also benefited relative returns. The top contributors included Biogen Idec (91%), FedEx (58%), Micron (243%), Adobe (59%), and Charles Schwab (83%). These positives were partly offset by unfavorable selection in materials, notably Potash Corporation of Saskatchewan (–16%). Average cash reserves of 4.8% during the year detracted from relative returns by almost 2 percentage points. Market and economic cycles vary in duration and are difficult to predict; however, new technologies that improve upon existing methods tend to be adopted irrespective of such cycles. Our overweight positions in information technology and health care are largely based on our assessment of how technologies are likely to evolve and which companies are best positioned to benefit from adopting them. Investments in those two sectors together constituted more than 60% of average holdings during the year, nearly double their combined weighting of 31% in the index. In information technology, the internet is burgeoning as new platforms such as smartphones are adopted worldwide and new concepts such as utility computing services, or cloud computing, are developed. We believe we have positioned the portfolio to benefit from internet growth by investing in companies that provide enabling technologies as well as those that offer internet-based services directly to end users. Our substantial investments in health care reflect our beliefs that innovation will continue and consumption of health care products will grow faster than the overall economy for the foreseeable future. Global demand growth is supported by the aging of populations in most developed countries as well as in China (largely because of its one-child policy); health care spending rises as populations age. On the supply side, the industry’s considerable 25 Vanguard Capital Growth Portfolio investments in research and development over the years are resulting in new and more effective therapies for many diseases such as cancer, diabetes, and Alzheimer’s. We are particularly enthusiastic about investments in health care and information technology, but we continue to seek investment opportunities in all sectors, focusing on companies with better growth prospects over three to five years than their current valuations would suggest. Although we focus on long-term results, we are encouraged by the significant improvement in 2013 in the portfolio’s return, which generally lagged that of the S&P 500 Index in the three previous calendar years. We remain committed to our investment philosophy based on individual stock selection. This “bottom-up” approach can lead to periods of underperformance when the stocks in the portfolio fall out of favor, but we believe it can generate superior results for investors long term. Outlook for U.S. equities Looking ahead to 2014, we are less optimistic about U.S. equities than we have been in recent years. The S&P 500 Index has rebounded by more than 170% since its March 2009 low, and valuations appear stretched in some market segments. Revenue growth remains tepid, profit margins are near record highs, and borrowing costs are approaching record lows. We believe that the scope for further profit margin expansion is limited and that interest rates are likely to return to more normal levels. Unless revenue growth accelerates, we would expect slower earnings growth over the next few years. We are concerned that the lack of significant consumer inflation in the United States since the Great Recession has led many to assume that these conditions will persist indefinitely. Higher inflation would necessitate higher interest rates, resulting in losses for bondholders and higher debt service costs for borrowers over time. Overall U.S. debt levels remain high relative to GDP, and large, unfunded entitlement program obligations cloud the federal fiscal outlook. High inflation typically leads to lower price/ earnings multiples and stock prices. Although inflation has yet to show up in consumer prices, asset prices have increased substantially, contributing to record U.S. household net worth of $77 trillion at the end of the third quarter. Despite this, the Federal Reserve has committed to maintaining its ultralow short-term interest-rate policy for the foreseeable future and continues to expand its balance sheet through its monthly bond purchases. Much of this newly created money remains in the banking system as excess reserves, but some of it is probably being used to purchase financial assets, leading to higher financial asset prices. Net interest margins earned by financial institutions are also depressed as a result of low interest rates, and lenders are beginning to ease credit standards in some areas. Corporations issued more debt than ever in 2013. The Federal Reserve’s loose monetary policies appear to be encouraging increased risk-taking and speculation. Many of the portfolio’s largest holdings, notably in information technology, have very well-capitalized balance sheets, in many cases with large net cash balances. We believe such stocks would benefit relative to companies with more leveraged balance sheets in a rising-interest-rate environment or in a market downturn. PRIMECAP Management Company January 9, 2014 26 Vanguard Capital Growth Portfolio Portfolio Profile As of December 31, 2013 Portfolio Characteristics Comparative Portfolio Index 1 Number of Stocks 94 500 Median Market Cap $58.3B $70.5B Price/Earnings Ratio 20.7x 19.2x Price/Book Ratio 3.7x 2.7x Yield 2 1.1% 2.0% Return on Equity 19.1% 17.9% Earnings Growth Rate 15.3% 11.0% Foreign Holdings 11.0% 0.0% Turnover Rate 7% — Expense Ratio 3 0.41% — Short-Term Reserves 4.8% — Volatility Measures Portfolio Versus Comparative Index 1 R-Squared 0.94 Beta 1.02 Sector Diversification (% of equity exposure) Comparative Portfolio Index 1 Consumer Discretionary 8.2% 12.5% Consumer Staples 0.6 9.8 Energy 4.4 10.3 Financials 5.8 16.2 Health Care 32.0 13.0 Industrials 15.1 10.9 Information Technology 31.2 18.6 Materials 2.7 3.5 Telecommunication Services 0.0 2.3 Utilities 0.0 2.9 Ten Largest Holdings 4 (% of total net assets) Biogen Idec Inc. Biotechnology 6.9% Amgen Inc. Biotechnology 4.9 Google Inc. Internet Software & Services 4.8 FedEx Corp. Air Freight & Logistics 4.4 Roche Holding AG Pharmaceuticals 4.2 Texas Instruments Inc. Semiconductors 3.8 Microsoft Corp. Systems Software 3.7 Adobe Systems Inc. Application Software 3.6 Eli Lilly & Co. Pharmaceuticals 3.5 Novartis AG ADR Pharmaceuticals 3.0 Top Ten 42.8% Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 S&P 500 Index. 2 30-day SEC yield for the portfolio; annualized dividend yield for the index. 3 The expense ratio shown is from the prospectus dated September 30, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the Capital Growth Portfolio’s expense ratio was 0.41%. 4 The holdings listed exclude any temporary cash investments and equity index products. 27 Vanguard Capital Growth Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2003–December 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Capital Growth Portfolio 38.48% 19.19% 10.30% $26,642 S&P 500 Index 32.39 17.94 7.41 20,430 Variable Insurance Multi-Cap Growth Funds Average 1 34.10 19.18 7.23 20,099 Fiscal-Year Total Returns (%): December 31, 2003–December 31, 2013 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 28 Vanguard Capital Growth Portfolio Financial Statements Statement of Net Assets As of December 31, 2013 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares Common Stocks (95.3%) Consumer Discretionary (7.8%) L Brands Inc. 153,500 9,494 * DIRECTV 130,361 9,007 TJX Cos. Inc. 110,300 7,029 Walt Disney Co. 89,500 6,838 Carnival Corp. 94,200 3,784 Mattel Inc. 64,200 3,055 * Bed Bath & Beyond Inc. 36,900 2,963 Sony Corp. ADR 162,600 2,811 Whirlpool Corp. 16,000 2,510 Ross Stores Inc. 13,400 1,004 Lowe’s Cos. Inc. 11,300 560 Macy’s Inc. 6,200 331 Consumer Staples (0.5%) Costco Wholesale Corp. 22,250 2,648 Kellogg Co. 11,400 696 Energy (4.2%) Noble Energy Inc. 128,100 8,725 Schlumberger Ltd. 58,800 5,299 EOG Resources Inc. 30,200 5,069 Transocean Ltd. 80,500 3,978 Exxon Mobil Corp. 9,800 992 Encana Corp. 42,500 767 * Cameron International Corp. 10,900 649 * Southwestern Energy Co. 14,300 562 National Oilwell Varco Inc. 6,600 525 Financials (5.5%) Charles Schwab Corp. 474,600 12,339 Marsh & McLennan Cos. Inc. 248,900 12,037 Chubb Corp. 40,000 3,865 * Berkshire Hathaway Inc. Class B 31,950 3,788 Wells Fargo & Co. 47,600 2,161 American Express Co. 7,800 708 Health Care (30.5%) * Biogen Idec Inc. 156,200 43,697 Amgen Inc. 271,771 31,025 Roche Holding AG 94,800 26,556 Eli Lilly & Co. 429,600 21,910 Novartis AG ADR 235,150 18,901 Medtronic Inc. 264,200 15,163 Johnson & Johnson 111,100 10,176 * Life Technologies Corp. 112,209 8,506 * Boston Scientific Corp. 458,602 5,512 GlaxoSmithKline plc ADR 82,900 4,426 Abbott Laboratories 95,700 3,668 AbbVie Inc. 39,200 2,070 Sanofi ADR 17,900 960 Industrials (14.4%) FedEx Corp. 193,700 27,848 Honeywell International Inc. 126,600 11,567 Southwest Airlines Co. 559,450 10,540 United Parcel Service Inc. Class B 51,350 5,396 European Aeronautic Defence and Space Co. NV 68,600 5,266 CH Robinson Worldwide Inc. 85,600 4,994 Union Pacific Corp. 29,500 4,956 Caterpillar Inc. 51,900 4,713 Boeing Co. 28,700 3,917 Alaska Air Group Inc. 49,800 3,654 Deere & Co. 31,500 2,877 Delta Air Lines Inc. 50,100 1,376 Canadian Pacific Railway Ltd. 6,700 1,014 PACCAR Inc. 16,000 947 Expeditors International of Washington Inc. 15,600 690 Donaldson Co. Inc. 12,900 561 Pall Corp. 3,300 282 Information Technology (29.8%) * Google Inc. Class A 26,900 30,147 Texas Instruments Inc. 549,200 24,115 Microsoft Corp. 624,400 23,371 * Adobe Systems Inc. 377,200 22,587 QUALCOMM Inc. 154,800 11,494 Intuit Inc. 139,900 10,677 * Micron Technology Inc. 325,800 7,089 Oracle Corp. 165,300 6,324 Visa Inc. Class A 26,000 5,790 Hewlett-Packard Co. 189,450 5,301 Intel Corp. 200,800 5,213 EMC Corp. 199,300 5,012 Accenture plc Class A 46,150 3,795 KLA-Tencor Corp. 58,300 3,758 Telefonaktiebolaget LM Ericsson ADR 272,000 3,329 Symantec Corp. 118,700 2,799 Plantronics Inc. 59,450 2,761 NVIDIA Corp. 167,450 2,683 Motorola Solutions Inc. 30,135 2,034 NetApp Inc. 41,900 1,724 Corning Inc. 84,150 1,500 * BlackBerry Ltd. 167,300 1,246 Activision Blizzard Inc. 59,500 1,061 Analog Devices Inc. 19,500 993 Apple Inc. 1,200 673 ASML Holding NV 7,023 658 MasterCard Inc. Class A 700 585 * Entegris Inc. 40,600 471 Applied Materials Inc. 19,600 347 Cisco Systems Inc. 13,400 301 Materials (2.6%) Monsanto Co. 98,500 11,480 Potash Corp. of Saskatchewan Inc. 104,700 3,451 Praxair Inc. 9,300 1,209 EI du Pont de Nemours & Co. 2,200 143 Celanese Corp. Class A 1,000 56 Total Common Stocks (Cost $398,245) Temporary Cash Investment (4.8%) Money Market Fund (4.8%) 1 Vanguard Market Liquidity Fund, 0.125% (Cost $30,450) 30,450,025 30,450 Total Investments (100.1%) (Cost $428,695) 631,989 Other Assets and Liabilities (–0.1%) Other Assets 1,379 Liabilities (2,086) Net Assets (100%) Applicable to 26,744,073 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share $23.60 At December 31, 2013, net assets consisted of: Amount Paid-in Capital 409,563 Undistributed Net Investment Income 5,168 Accumulated Net Realized Gains 13,249 Unrealized Appreciation (Depreciation) Investment Securities 203,294 Foreign Currencies 8 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 29 Vanguard Capital Growth Portfolio Statement of Operations Year Ended December 31, 2013 Investment Income Income Dividends 1 8,059 Interest 2 45 Securities Lending 38 Total Income 8,142 Expenses Investment Advisory Fees—Note B 794 The Vanguard Group—Note C Management and Administrative 1,223 Marketing and Distribution 97 Custodian Fees 11 Auditing Fees 26 Shareholders’ Reports 17 Trustees’ Fees and Expenses 1 Total Expenses 2,169 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 13,285 Foreign Currencies 5 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Foreign Currencies (2) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, Increase (Decrease) in Net Assets Operations Net Investment Income 5,973 5,710 Realized Net Gain (Loss) 13,290 14,150 Change in Unrealized Appreciation (Depreciation) 148,126 35,081 Net Increase (Decrease) in Net Assets Resulting from Operations 167,389 54,941 Distributions Net Investment Income (5,815) (3,860) Realized Capital Gain (10,932) (5,896) Total Distributions (16,747) (9,756) Capital Share Transactions Issued 166,429 58,413 Issued in Lieu of Cash Distributions 16,747 9,756 Redeemed (97,786) (88,134) Net Increase (Decrease) from Capital Share Transactions 85,390 (19,965) Total Increase (Decrease) 236,032 25,220 Net Assets Beginning of Period End of Period 3 1 Dividends are net of foreign withholding taxes of $205,000. 2 Interest income from an affiliated company of the portfolio was $45,000. 3 Net Assets—End of Period includes undistributed net investment income of $5,168,000 and $5,005,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Vanguard Capital Growth Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .219 .255 .154 .156 1 .125 Net Realized and Unrealized Gain (Loss) on Investments 6.421 2.152 (.274) 1.759 3.705 Total from Investment Operations 6.640 2.407 (.120) 1.915 3.830 Distributions Dividends from Net Investment Income (.250) (.165) (.145) (.135) (.145) Distributions from Realized Capital Gains (.470) (.252) (.425) (.440) (1.065) Total Distributions (.720) (.417) (.570) (.575) (1.210) Net Asset Value, End of Period Total Return 38.48% 15.47% –0.93% 13.08% 34.30% Ratios/Supplemental Data Net Assets, End of Period (Millions) $631 $395 $370 $337 $313 Ratio of Total Expenses to Average Net Assets 0.41% 0.41% 0.42% 0.44% 0.45% Ratio of Net Investment Income to Average Net Assets 1.13% 1.48% 1.03% 1.05% 1 0.93% Portfolio Turnover Rate 7% 6% 11% 7% 8% 1 Net investment income per share and the ratio of net investment income to average net assets include $.031 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. See accompanying Notes, which are an integral part of the Financial Statements. 31 Vanguard Capital Growth Portfolio Notes to Financial Statements Vanguard Capital Growth Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2010–2013), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Securities Lending: To earn additional income, the portfolio may lend its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. PRIMECAP Management Company provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. For the year ended December 31, 2013, the investment advisory fee represented an effective annual rate of 0.15% of the portfolio’s average net assets. 32 Vanguard Capital Growth Portfolio C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2013, the portfolio had contributed capital of $71,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.03% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio’s investments as of December 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 569,717 31,822 — Temporary Cash Investments 30,450 — — Total 600,167 31,822 — E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. For tax purposes, at December 31, 2013, the portfolio had $5,860,000 of ordinary income and $13,266,000 of long-term capital gains available for distribution. At December 31, 2013, the cost of investment securities for tax purposes was $428,695,000. Net unrealized appreciation of investment securities for tax purposes was $203,294,000, consisting of unrealized gains of $211,365,000 on securities that had risen in value since their purchase and $8,071,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended December 31, 2013, the portfolio purchased $93,859,000 of investment securities and sold $35,818,000 of investment securities, other than temporary cash investments. G. Capital shares issued and redeemed were: Year Ended December 31, 2013 2012 Shares Shares (000) (000) Issued 8,131 3,496 Issued in Lieu of Cash Distributions 871 579 Redeemed (4,610) (5,305) Net Increase (Decrease) in Shares Outstanding 4,392 (1,230) At December 31, 2013, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record or beneficial owner of 65% of the portfolio’s net assets. If the shareholder were to redeem its investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. H. Management has determined that no material events or transactions occurred subsequent to December 31, 2013, that would require recognition or disclosure in these financial statements. 33 Vanguard Capital Growth Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Capital Growth Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Capital Growth Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodian and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 10, 2014 Special 2013 tax information (unaudited) for corporate shareholders only for Vanguard Capital Growth Portfolio, a portfolio of Vanguard Variable Insurance Fund This information for the fiscal year ended December 31, 2013, is included pursuant to provisions of the Internal Revenue Code for corporate shareholders only. The portfolio distributed $10,932,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For corporate shareholders, 100% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 34 Vanguard Capital Growth Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Capital Growth Portfolio 6/30/2013 12/31/2013 Period 1 Based on Actual Portfolio Return $1,000.00 $1,179.41 $2.25 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.14 2.09 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.41%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 35 Vanguard ® Conservative Allocation Portfolio While it was a banner year for U.S. stocks and a strong year for their international counterparts, bonds had a tough year. For the fiscal year ended December 31, 2013, the Conservative Allocation Portfolio returned 9.06%, a result that was in line with the return of its composite benchmark index and more than a percentage point ahead of the average return of peer funds. The table below shows the returns of your portfolio and its comparative standards over the past year. For additional perspective, we also present their annualized returns since inception. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Stocks posted strong gains for 2013, while bond returns were negative The Conservative Allocation Portfolio, as a “fund of funds,” seeks to capture the returns of its benchmark by investing in a combination of Vanguard Variable Insurance Fund (VVIF) portfolios and Vanguard index funds. Although the exact percentages may vary, the portfolio targets an asset allocation of approximately 60% bonds and 40% stocks through the following holdings: VVIF Total Bond Market Index Portfolio (48%), VVIF Equity Index Portfolio (22%), Vanguard Total International Bond Index Fund (12%), Vanguard Total International Stock Index Fund (12%), and Vanguard Extended Market Index Fund (6%). The Total Bond Market Index Portfolio, which has significant holdings in U.S. government bonds and in corporate bonds, returned –2.29% as the broad U.S. taxable bond market posted its first calendar-year loss in more than a decade. Concerns about the Federal Reserve’s plans to reduce its massive stimulative Total Returns October 19, 2011 1 through December 31, 2013 Year Ended Average December 31, 2013 Annual Return Vanguard Conservative Allocation Portfolio 9.06% 9.37% Conservative Allocation Composite Index 2 9.38 9.54 Variable Insurance Mixed-Asset Target Allocation Conservative Funds Average 3 7.72 8.40 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Allocation Acquired Fund Fees Conservative and Expenses 4 Funds Average 5 Conservative Allocation Portfolio 0.20% 0.42% bond-buying program contributed to a sharp rise in bond yields along with price declines over the year. As we noted in our report six months ago, we increased diversification within the Conservative Allocation Portfolio in midyear by adding a 12% allocation to Vanguard Total International Bond Index Fund. The fund’s return was essentially flat during the time it was included in the portfolio. As U.S. stocks turned in their best calendar year since the mid-1990s, the VVIF Equity Index Portfolio, which holds larger-company stocks, returned about 32%. The Extended Market Index Fund, holding mid- and small-capitalization stocks, returned about 38%. Financials had a notable impact on the U.S. stock market, with gains coming from diversified financial services giants, insurance firms, commercial banks, asset managers, and consumer finance companies. Consumer-related stocks also performed well as Americans grew willing to spend more on shopping, dining out, and entertainment. Abroad, stocks rose smartly in aggregate but still trailed the U.S. market considerably, with Vanguard Total International Stock Index Fund returning about 15%. A balanced, diversified approach is wise in up and down markets alike At Vanguard, we always counsel investors to avoid chasing high returns or overreacting to unusual losses. It’s a point worth keeping in mind in view of the robust returns and negative results turned in by stocks and bonds respectively in 2013. We encourage our clients instead to maintain a balanced and diversified investment program—an approach exemplified by the Conservative Allocation Portfolio. 1 Portfolio inception. 2 Weighted 48% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, 12% Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged), and 12% FTSE Global All Cap ex US Index as of June 3, 2013. Previously, the composite was weighted 60% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, and 12% MSCI ACWI ex USA IMI Index through June 2, 2013. 3 Derived from data provided by Lipper, a Thomson Reuters Company. 4 This figure—drawn from the prospectus dated September 30, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the “acquired” funds) in which the Conservative Allocation Portfolio invests. The Conservative Allocation Portfolio does not charge any expenses or fees of its own. For the fiscal year ended December 31, 2013, the acquired fund fees and expenses were 0.19%. 5 The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. 36 Vanguard Conservative Allocation Portfolio Portfolio Profile As of December 31, 2013 Total Portfolio Characteristics Yield 1 2.2% Acquired Fund Fees and Expenses 2 0.20% Allocation to Underlying Funds Vanguard Variable Insurance Fund Total Bond Market Index Portfolio 48.3% Vanguard Variable Insurance Fund Equity Index Portfolio 22.5 Vanguard Total International Stock Index Fund Investor Shares 11.9 Vanguard Total International Bond Index Fund Investor Shares 11.6 Vanguard Extended Market Index Fund Investor Shares 5.7 Portfolio Asset Allocation 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Acquired Fund Fees and Expenses. Portfolios that invest in other Vanguard funds incur no direct expenses, but they do bear proportionate shares of the operating, administrative, and advisory expenses of the underlying funds, and they must pay any fees charged by those funds. The figure for acquired fund fees and expenses represents a weighted average of these underlying costs. Acquired is a term that the Securities and Exchange Commission applies to any mutual fund whose shares are owned by another fund. 1 30-day SEC yield. 2 This figure—drawn from the prospectus dated September 30, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the “acquired” funds) in which the Conservative Allocation Portfolio invests. The Conservative Allocation Portfolio does not charge any expenses or fees of its own. For the fiscal year ended December 31, 2013, the acquired fund fees and expenses were 0.19%. 37 Vanguard Conservative Allocation Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: October 19, 2011–December 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2013 of a $10,000 One Year Since Inception 1 Investment Conservative Allocation Portfolio 9.06% 9.37% $12,178 Conservative Allocation Composite Index 2 9.38 9.54 12,221 Variable Insurance Mixed-Asset Target Conservative Funds Average 3 7.72 8.40 11,942 Dow Jones U.S. Total Stock Market Float Adjusted Index 33.47 24.70 16,252 Fiscal-Year Total Returns (%): October 19, 2011–December 31, 2013 1 October 19, 2011. 2 Weighted 48% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, 12% Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged), and 12% FTSE Global All Cap ex US Index as of June 3, 2013. Previously, the composite was weighted 60% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, and 12% MSCI ACWI ex USA IMI Index through June 2, 2013. 3 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 38 Vanguard Conservative Allocation Portfolio Financial Statements Statement of Net Assets As of December 31, 2013 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares Investment Companies (99.9%) U.S. Stock Funds (28.2%) Vanguard Variable Insurance Fund— Equity Index Portfolio 723,685 22,796 Vanguard Extended Market Index Fund Investor Shares 92,656 5,815 International Stock Fund (11.9%) Vanguard Total International Stock Index Fund Investor Shares 723,464 12,118 U.S. Bond Fund (48.2%) Vanguard Variable Insurance Fund— Total Bond Market Index Portfolio 4,174,316 48,965 International Bond Fund (11.6%) Vanguard Total International Bond Index Fund Investor Shares 1,192,205 11,815 Total Investment Companies (Cost $97,852) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1 Vanguard Market Liquidity Fund, 0.125% (Cost $247) Total Investments (100.2%) (Cost $98,099) Market Value • Other Assets and Liabilities (–0.2%) Other Assets 12 Liabilities (264) (252) Net Assets (100%) Applicable to 4,254,518 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 101,504 Net Asset Value Per Share $23.86 At December 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 92,976 Undistributed Net Investment Income 1,852 Accumulated Net Realized Gains 3,019 Unrealized Appreciation (Depreciation) 3,657 Net Assets • See Note A in Notes to Financial Statements. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 39 Vanguard Conservative Allocation Portfolio Statement of Operations Year Ended December 31, 2013 Investment Income Income Income Distributions Received 1,851 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 908 Investment Securities Sold 2,128 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,851 683 Realized Net Gain (Loss) 3,036 582 Change in Unrealized Appreciation (Depreciation) 2,241 1,398 Net Increase (Decrease) in Net Assets Resulting from Operations 7,128 2,663 Distributions Net Investment Income (677) (42) Realized Capital Gain 1 (598) (18) Total Distributions (1,275) (60) Capital Share Transactions Issued 59,378 53,353 Issued in Lieu of Cash Distributions 1,275 60 Redeemed (26,127) (5,399) Net Increase (Decrease) from Capital Share Transactions 34,526 48,014 Total Increase (Decrease) 40,379 50,617 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $331,000 and $18,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $1,852,000 and $678,000. See accompanying Notes, which are an integral part of the Financial Statements. 40 Vanguard Conservative Allocation Portfolio Financial Highlights Oct. 19, Year Ended 2011 1 to December 31, Dec. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .514 2 .424 2 .172 2 Capital Gain Distributions Received .252 2 .197 2 — Net Realized and Unrealized Gain (Loss) on Investments 1.229 1.268 .268 Total from Investment Operations 1.995 1.889 .440 Distributions Dividends from Net Investment Income (.215) (.041) — Distributions from Realized Capital Gains (.190) (.018) — Total Distributions (.405) (.059) — Net Asset Value, End of Period Total Return 9.06% 9.25% 2.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $102 $61 $11 Ratio of Total Expenses to Average Net Assets — — — Acquired Fund Fees and Expenses 0.19% 0.20% 0.25% 3 Ratio of Net Investment Income to Average Net Assets 2.23% 1.97% 0.75 3 Portfolio Turnover Rate 37% 17% 20% 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. Notes to Financial Statements Vanguard Conservative Allocation Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio follows a balanced investment strategy by investing in selected Vanguard funds and portfolios to achieve its targeted allocation of assets to U.S. stocks, international stocks, U.S. bonds, and international bonds. Financial statements and other information about each underlying fund and portfolio are available on vanguard.com. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2011–2013), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 41 Vanguard Conservative Allocation Portfolio B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the portfolio. The service agreement provides that the portfolio’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the portfolio. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the portfolio during the year ended December 31, 2013, were borne by the funds in which the portfolio invests. The portfolio’s trustees and officers are also directors and officers of Vanguard and the funds in which the portfolio invests. C. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
